PER CURIAM.
The case was tried before the court without a jury. The trial judge filed a short decision, under section 1022 of the Code of' Civil Procedure, which directed a judgment in favor of the plaintiff. To that decision the defendant filed no exception, but simply appealed from the judgment. By section 1022 of the Code, in the event of a decision being filed under that section, not stating separately the facts-found, a general exception is necessary, to review a judgment entered-upon such decision, in the absence of which there is nothing for this court to review.
It follows that the judgment should be affirmed, with costs.